Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 20 Jan 2021.
Claims 1-10 are currently pending and have been examined.

		
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12 Feb 2020. It is noted, however, that applicant has not filed a certified copy of a certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application. A translation of an application not filed in English is required when deemed necessary by the examiner as stated in 37 CFR 1.55(g)(2)(iii). The English language translation of a non-English language foreign must be filed together with a statement that the translation of the certified copy is accurate. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length (emphasis added). Applicant’s abstract is a nearly-verbatim recitation of the independent claims. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The user extraction section that extracts a user in claims 1, 2, and 5; 
The vehicle-based job information provision section that transmits job information in claims 1, 3, 4, and 6; and
The shared vehicle usage charge determination section that determines a usage charge in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1-9 recite a system, and claim 10 recites a method. These are statutory categories. 
Step 2A, prong 1: The independent claims recite extracting a user who meets a predetermined extraction condition; and transmitting, to a user extracted in the user extraction step, first vehicle-based job information including a content of a first vehicle-based job that is a job the user can carry out by using a shared vehicle. Determining users able to execute a job based on one or more criteria and sending the job information to the user constitutes at least one of managing business or interpersonal relationships or a commercial interaction, falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements used to apply the abstract idea. In claim 1 the additional elements are the user extraction section, the vehicle-based job information provision section, and the user terminal. Applicant’s originally filed specification discloses that the various extractions are elements on a central processing unit (CPU) in [0027] and [0029]. Therefore, these are generically recited computing elements. The user terminal is not expressly identified in the originally filed specification, but paragraph [0003] discloses that it is a mobile terminal, paragraph [0033] discloses that it may include a global positioning system (GPS) sensor, and fig. 1 appears to show it as approximately the size and shape of, for example, a smartphone. Therefore, the user terminal is also a generically recited computing element. In claim 10 the additional elements are a computer and a user terminal. These are generically recited computing elements. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the abstract idea with additional steps for the commercial interaction. Claim 2 recites a particular user extraction condition. Claim 3 recites referring to requested content of each vehicle-based job to extract a vehicle-based job with the requested content that meets a predetermined matching condition for matching with content of the reservation of the shared vehicle. Claim 4 recites that the matching condition is a desired timing of carrying out the job specified in the job request that falls within any one of a reservation period for the vehicle, a range between a first predetermined time period before a beginning time point of the reservation and the beginning time point; or a range between an ending time point of the reservation and a second predetermined time period after the ending time point. Claim 5 recites using a fact that a point where the user is located is at or within a predetermined distance from a point where the shared vehicle is rented out. Claim 6 recites that when job acceptance information is received from a user, second vehicle-based job information including the content of a second vehicle-based job having a predetermined relation with the first vehicle-based job is transmitted to the user. Claim 7 recites determining a usage fee for the shared vehicle to be claimed against the user, by making a discount off a basic usage charge according to an amount of a fee for the first vehicle-based job. Claim 8 recites that the job includes delivery or collection of vehicle-mountable moving means. Claim 9 recites that the vehicle-based job includes agential delivery of a predetermined article from a provider to an orderer. All of these are additional rules or steps for the commercial interaction, therefore also falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: Claim 7 recites that the system also includes a “shared vehicle usage charge determination section.” As with the other sections, this is disclosed as a section on the CPU as in [0029]. Therefore, this is a generically recited computing element. The dependent claims do not otherwise recite additional elements other than those recited in the independent claims. As with the independent claims, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 20160247109 to Scicluna et. al. (“Scicluna”).
Claim 1
Scicluna discloses the following elements:
A job information provision system, comprising: ([0014] a system for driver allocation)
a user extraction section that extracts a user who meets a predetermined extraction condition; ([0341] system allocates a driver and a vehicle to a booking)
and a vehicle-based job information provision section that transmits, to a user terminal used by the user extracted by the user extraction section, first vehicle-based job information including a content of a first vehicle-based job that is a job the user can carry out by using a shared vehicle. ([0354] system sends message to driver device with details of the job; [0199] vehicles may be part of a fleet, i.e. shared; [0309] fleet vehicles are allocated to a driver)
Claim 6
Scicluna discloses the elements of claim 1, above. Scicluna also discloses: 
wherein when first vehicle-based job acceptance information for seeking to accept the first vehicle-based job is received from the user terminal, the vehicle-based job information provision section transmits, to the user terminal, second vehicle-based job information including a content of a second vehicle-based job to be carried out by using the shared vehicle, the second vehicle-based job having a predetermined relation with the first vehicle-based job. ([0354] system sends message to driver device with details of the job; [0223]-[0224] system may allocate a vehicle based on the destination of a current job and the start location of the next job)
Claim 7
Scicluna discloses the elements of claim 1, above. Scicluna also discloses:
a shared vehicle usage charge determination section that, when the user has carried out the first vehicle-based job, determines a usage charge for the shared vehicle to be claimed against the user, by making a discount off a basic usage charge for the shared vehicle, the discount being made according to an amount of a fee for the first vehicle-based job. ([0314] Information relating to payments to and from drivers may be stored in the driver network database (section); payments to the driver include a driver's wages;  driver outgoings may include, for example, car wash charges, insurance premiums, PCO renewal fee, accident costs, vehicle rental)

Claim 10 
Scicluna discloses the following elements:
A job information provision method executed by a computer, comprising: ([0014] a system for driver allocation; [0172] system includes one or more server computers running software)
a user extraction step of extracting a user who meets a predetermined extraction condition; ([0341] system allocates a driver and a vehicle to a booking)
and a vehicle-based job information provision step of transmitting, to a user terminal used by the user extracted in the user extraction step, first vehicle-based job information including a content of a first vehicle-based job that is a job the user can carry out by using a shared vehicle. ([0354] system sends message to driver device with details of the job; [0199] vehicles may be part of a fleet, i.e. shared; [0309] fleet vehicles are allocated to a driver)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20160247109 to Scicluna et. al. (“Scicluna”) in view of U.S. Patent Publication No. 20170045890 to Gurin et. al. (“Gurin”).
Claim 2
Scicluna discloses the elements of claim 1, above. Scicluna also discloses that  vehicles may be part of a fleet, i.e. shared, in [0199]; that fleet vehicles are allocated to a driver in [0309]; and that particular jobs will be allocated to particular drivers and particular vehicles in at least [0347]. Scicluna also explicitly contemplates that vehicles may be rented as in [0314]. This at least highly suggests that a user has made an application for reservation of the shared vehicle. Nevertheless, Gurin discloses:
wherein the user extraction section uses, for the extraction condition, a fact that the user has made an application for reservation of the shared vehicle. ([0064] a user may make an application for reserving a vehicle from a fleet of vehicles; [0128] vehicle may be used to deliver packages; [0129] driver may be granted controlled access to package storage area) 
Scicluna discloses that jobs may be allocated to drivers and vehicles, wherein the vehicles may be part of a fleet and may be rentable by the drivers. Gurin discloses that drivers may make an application to reserve a vehicle and that the vehicle may also be used to complete delivery tasks. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the job assignment to a fleet vehicle and driver of Scicluna the vehicle reservation process as disclosed by Gurin in order to “simulate[] the experience of personal ownership of the vehicle” by “adjusting the vehicle features in accordance with the user’s preferred settings.” Gurin, paragraphs [0016], [0015]. 
Claim 3
Scicluna in view of Gurin discloses the elements of claim 2, above. Scicluna also discloses:
wherein the vehicle-based job information provision section transmits the first vehicle-based job information to the user terminal, by referring to a requested job database in which job request information including a requested content of each vehicle-based job to be carried out by using a vehicle is registered, ([0059] vehicle requests are stored including at least a respective start time and location – the vehicle requests are the jobs in this reference)
and extracting, as the first vehicle-based job, a vehicle-based job with the requested content that meets a predetermined matching condition for matching with a content of the . ([0059] vehicle requests are stored including at least a respective start time and location – the vehicle requests are the jobs in this reference; [0185] vehicles are scored for suitability for the job based on, e.g., distance; see also [0216], [0218]; [0222] vehicles are allocated based on the scores; [0247] scores may consider how long until a vehicle is available (see “drop in 5” status); [0214] vehicles may be selected or not based on status such as available, going home, POB, drop in 5 or drop in 10, off shift, allocated (to a request), disabled, unavailable, or on break)
Scicluna discloses that jobs may be allocated to drivers and vehicles, wherein the vehicles may be part of a fleet and may be rentable by the drivers, and that the score may be based on the period of time until the vehicle is available or the vehicle’s status. Gurin discloses that drivers may make an application to reserve a vehicle and that the vehicle may also be used to complete delivery tasks. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the reservation application details Gurin for the driver/vehicle status as taught by Scicluna. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 4
Scicluna in view of Gurin discloses the elements of claim 3, above. Scicluna also discloses:
wherein the vehicle-based job information provision section uses, for the matching condition, a fact that a desired timing of carrying out the vehicle-based job specified by the job request information falls within any one of: a period of reservation of the shared vehicle specified by the application for reservation; a range between a first predetermined time period before a beginning time point of the period of reservation and the beginning time point; and a range between an ending time point of the period of reservation and a second predetermined time period after the ending time point. ([0059] vehicle requests are stored including at least a respective start time and location – the vehicle requests are the jobs in this reference; [0185] vehicles are scored for suitability for the job based on, e.g., distance; see also [0216], [0218]; [0222] vehicles are allocated based on the scores; [0247] scores may consider how long until a vehicle is available (see “drop in 5” status); [0214] vehicles may be selected or not based on status such as available, going home, POB, drop in 5 or drop in 10, off shift, allocated (to a request), disabled, unavailable, or on break)
Scicluna discloses that jobs may be allocated to drivers and vehicles, wherein the vehicles may be part of a fleet and may be rentable by the drivers, and that the score may be based on the period of time until the vehicle is available or the vehicle’s status. Gurin discloses that drivers may make an application to reserve a vehicle and that the vehicle may also be used to complete delivery tasks. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the reservation application details Gurin for the driver/vehicle status as taught by Scicluna. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20160247109 to Scicluna et. al. (“Scicluna”) in view of U.S. Patent Publication No. 20130321178 to Jameel et. al. (“Jameel”).
Claim 5
Scicluna discloses the elements of claim 1, above. Scicluna also discloses that the vehicle’s “going home” score may be based on the driver’s status of “going home” and whether the content of the job request overlaps with the driver’s route home as in [0269]-[0271]. This is at least suggestive of the elements of claim 5. Nevertheless, Jameel discloses:
wherein the user extraction section uses, for the extraction condition, a fact that a point where the user is located is at or within a predetermined distance from a point where the shared vehicle is rented out. ([0085] a vehicle may be determined to be available for rent if an address associated with the vehicle is within a particular distance to a location specified by a prospective driver; [0084] user’s location may be determined based on GPS coordinates of the user’s portable computing device)
Scicluna discloses that a driver’s current status and location are used to determine whether to allocate a particular job to the driver. Jameel discloses that the system identifies vehicles for rent based on proximity to the requestor’s current location. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the driver and job location based determination the vehicle proximity determination as taught by Jameel in order to “allow[] the owner to set a ‘home zone’ for a vehicle,” and restrict the boundaries and distances for a given vehicle. Jameel, paragraphs [0046], [0061]. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20160247109 to Scicluna et. al. (“Scicluna”) in view of U.S. Patent Publication No. 20200151631 to Lamers et. al. (“Lamers”).
Claim 8
Scicluna discloses the elements of claim 1, above. Scicluna also discloses that the vehicle may be selected based on passenger and storage capacity as in [0308]. Scicluna does not disclose that the job includes delivery or collection of vehicle-mountable moving means. However, Lamers discloses: 
wherein the first vehicle-based job includes delivery or collection, by using the shared vehicle, of vehicle-mountable moving means. ([0103] vehicle may collect secondary transport available to give to a user at a second location)
Scicluna discloses that vehicles may be chosen based on capacity. Lamers discloses that vehicles may be used to collect secondary transport means. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the vehicle capacity based allocation of Scicluna the collection of secondary transport as taught by Lamers in order to “allow the user to continue traveling to a third geographic location” on the secondary transport. Lamers, paragraph [0096]. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20160247109 to Scicluna et. al. (“Scicluna”) in view of U.S. Patent Publication No. 20150323333 to Lord et. al. (“Lord”).
Claim 9
Scicluna discloses the elements of claim 1, above. Scicluna also discloses that the vehicle may be selected based on passenger and storage capacity as in [0308]. Scicluna does not disclose that the job includes agential delivery of an article. However, Lord discloses:
wherein the first vehicle-based job includes agential delivery of a predetermined article from a provider to an orderer. ([0085] systems and methods coordinate transportation vehicle units to transport/deliver both users and packages; see also [0086], [0091] in particular)
Scicluna discloses that vehicles may be chosen based on capacity. Lord discloses that the vehicles may be used to transport either or both of passengers and packages. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the vehicle allocation based on capacity of Scicluna the agential delivery as taught by Lord in order to help meet demand in the “demand for door-to-door package delivery services that are partly as a result of increasing popularity of online retail services such as Amazon, eBay, and so forth.” Lord, paragraph [0084]. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Non-patent literature “Uber and Lyft Will Help Drivers Get Cars – For a Price” by Sell is considered relevant prior art. Sell discloses that Uber allows a driver to pay a fee for a leased vehicle in exchange for driving the vehicle for Uber one day a week. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE E CAREY/Examiner, Art Unit 3628